DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Applicant has amended the claims to recite a sensor having a molecularly imprinted polymer having cavities complementary in shape to benzene wherein each of cavities form a binding site specific for benzene, and argues that the cited prior art does not teach the claimed arrangement.  Applicant’s arguments center on the notion that because reference to Warner et al., teach a sensor that binds benzene and/or benzenoid compounds, and therefore is not specific to benzene.  The Examiner notes that reference to Warner et al., teach a sensor having a templated polymer that is specific for benzene and/or benzenoid compounds (paragraphs 0011, 0044, 0045), thus the prior art sensor is selective for benzene.  By being selective for benzene and/or benzenoid compounds, the templated polymer must necessarily comprise cavities that are complementary to the shape of benzene.  This is not negated by reference to Warner et al., teaching the polymer being selective for benzenoid compounds as the benzenoid compounds also comprise benzene.  As such, any cavity that is complementary to a benzenoid compound will also comprise a cavity that is complementary to benzene thereby forming a polymer that is sensitive to benzene and/or benzenoid compounds.  Therefore, based on the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al., (US 2007/0141683).
For claims 1-3 and 5, Warner et al., teach an electrode for detecting benzene comprising a molecularly imprinted polymer (paragraphs 0011, 0034) wherein the polymer is selective for benzene (paragraphs 0011, 0036, 0044, 0045), and is coated on an electrode (paragraphs 0034, 0041).
For claim 6, Warner et al., teach measuring conductive properties (paragraph 0056) which is the reciprocal of resistance.
For claim 7, Warner et al., teach synthesizing the polymer with monomers (paragraph 0013, 0036) and crosslinking (paragraph 0052).
For claims 14-17, Warner et al., teach a method for producing a molecularly imprinted polymer comprising dissolving a polymer host, a reporting component, and a target molecule in a solvent (paragraphs 0035-0037, 0048), coating the polymer on an electrode (paragraph 0041), and removing the molecule from the polymer (paragraph 0049) wherein benzene is the target molecule (paragraphs 0011, 0036, 0044, 0045).
For claim 18, Warner et al., teach spin-coating (paragraph 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., (US 2007/0141683) in view of Belbruno et al., (US 2014/0242237).
Regarding claims 19-21, Warner et al., do not teach extracting a target molecule from a polymer with a solvent in which the polymer is insoluble.
Belbruno et al., teach a molecularly imprinted polymer wherein target molecules are extracted with n-hexane (paragraph 0032). The Examiner notes that n-hexane taught by Belbruno et al., is identical to the solvent utilized in the instant application, thus the limitations with respect to boiling point would also be identical. The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results. Reference to Belbruno et al., teach that n-hexane can be utilized to remove target molecules from a template polymer, thus one of ordinary skill in the art would have found it obvious within the teachings of 
Regarding claim 22, Warner et al., teach synthesizing the polymer with monomers (paragraph 0013, 0036) and crosslinking (paragraph 0052).
Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al., (US 2007/0141683) in view of Murray et al., (US 2008/0144002).
Regarding claim 23, Warner et al., teach a system for detecting benzene comprising a molecularly imprinted polymer (paragraphs 0011, 0034) wherein the polymer is selective for benzene (paragraphs 0011, 0036, 0044, 0045), and is coated on an electrode (paragraphs 0034, 0041). Warner et al., do not teach a housing and an inlet connected to the housing.
Murray et al., teach a molecularly imprinted polymer sensor comprising a housing surrounding the polymer film (paragraph 0059, figure 3 #101) wherein the housing comprises an inlet (paragraph 0059, figure 3 #104). It is advantageous to provide a housing as a means of protecting the sensor from the ambient environment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Warner et al., to include a housing in order to protect the sensor from the ambient environment as taught by Murray et al.
Regarding claims 24 and 25, Murray et al., teach the sensor in communication with a microprocessor (paragraph 0055) which outputs to a monitoring system (paragraph 0055).
Regarding claim 26, Warner et al., teach measuring conductive properties (paragraph 0056) which is the reciprocal of resistance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798